Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/27/21, Applicant amended claims 1, 13, and 22, canceled claims 2, 10-12, 14, 20-21, and 23, and added no new claims.  Claims 1, 3-5, 7-9, 13, 15-16, 18-19, 22, and 24-27 are presented for examination.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9, 13, 15-16, 18-19, 22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Independent claims 1, 13, and 22 each recites receiving audio of a word, phrase or sound or a combination thereof associated with a network path at a user interface of a networked device, the audio is received at the networked device at an application with the user interface, the application is an executable program running on the networked device, the audio from the application is delivered to a conversion application over a network via an advanced programmer interface (API), the network being the internet, the conversion application executing the step of converting the audio to a searchable format, the networked devices is a computer, laptop, smart phone, artificial intelligence (AI) assistant or tablet, the audio being delivered over the network to the user interface of the networked device, the global database being located separate from the querying a query of the searchable format of the converted audio in the global database for a match, the global database containing data accessible by more than one user including globally accessible text translations of distinct words, phrases, and sounds associated with a distinct network path, the network path is a path to a shared folder on the network, root access to a server or a workstation, or a telephone number, and the italicized actions are mental processes accomplishable by the human mind or on paper.  Each claim recites additional elements of the searchable format is delivered to a global database over the network, when if a match is found at the global database for the query, the network path associated with the match is returned from the global database to the networked device, and automatically opening one or more files associated with the returned network path at the networked device, each of which are output steps and insignificant extra-solution activity.  Claim 13 recites additional elements of a global database, a user interface, a conversion server, which are generic components of a computer system.  Claim 22 recites a non-transitory computer-readable medium having stored thereon a plurality of sequences of instructions, which is also a generic component of a computer system.  Thus the recited mental processes are not integrated into a practical application.  Taken as a whole, the additional elements of output steps are sending or receiving data across a network which are routine and conventional per the list of such functions in MPEP 2106.05d part II, and the recited global database, user interface, conversion server, and non-transitory computer-readable medium are generic computer components as shown above.  Thus these additional elements are not sufficient for the claims as a whole to amount to significantly more than the mental processes above.
Claim 3 recites wherein the application is an executable program running on the networked device, which further describes the input step of data gathering as well as sending or receiving 

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each claim recites “the searchable format is delivered to a global database over the network,” and recites “the network” as being the same network in which “the audio from the application is delivered to a conversion application over a network via an advanced programmer interface (API).”  Examiner found support for this in the specification paragraph 0025 and figure 3, which described the user interface which receives audio input as connected to conversion application 70 through network 46 and the conversion application 70 transcribed audio into a searchable format.  Paragraph 0025 also described a query from conversion application 70 being searched at global database 80 and states global database 80 uses network path 84 and is remote from network 46.  Therefor global database 80 must use a second network, which is different from what is recited in claims 1 and 13 and thus fails the written description requirement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “wherein the application is an executable program running on the networked device,” which is wholly recited in claim 1 and thus does not narrow any subject matter in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-9, 13, 15, 18-19, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (US 20110301955), hereafter known as Byrne, in view of Chowdhary et al (US 20180052826), hereafter known as Chowdhary.
With respect to claims 1, 13, and 22, Byrne teaches:
receiving audio of a word, phrase or sound or a combination thereof associated with a network path at a user interface of a networked device, the audio is received at the networked device at an application with the user interface, the application is an executable program running 
querying a query of the searchable format of the converted audio in the global database for a match, the global database containing data accessible by more than one user including globally accessible text translations of distinct words, phrases, and sounds associated with a distinct network path, when if a match is found at the global database for the query, the network path associated with the match is returned from the global database to the networked device, the network path is a path to a shared folder on the network, root access to a server or a workstation, or a telephone number (paragraph 0022 query phrases in database 153, database 153 containing phrases with network paths of corresponding actions, example paragraph 0026 audio for “Map the Golden Gate Bridge” converted to phrases, corresponding action becomes opening a map file for the Golden Gate Bridge); and 
automatically opening one or more files associated with the returned network path at the networked device (paragraph 0026 example of opening map files for the Golden Gate Bridge).

	With respect to claims 3, 7, and 18, all the limitations in claims 1, and 13 are addressed by Byrne and Chowhary above.  Byrne also teaches wherein the application is an executable program running on the networked device (paragraph 0020 audio delivered to microphone on user device, has executable drivers to receive said audio).
	With respect to claims 4 and 15, all the limitations in claims 1, and 13 are addressed by Byrne and Chowhary above.  Byrne also teaches wherein the audio is delivered in real time from the application to the conversion application (paragraph 0020 audio delivered to conversion application 112).
	With respect to claim 8, all the limitations in claim 1 are addressed by Byrne and Chowhary above.  Byrne also teaches wherein the step of converting the audio to a searchable format converts the word or phrase to text (paragraph 0020 converting audio phrase to text).
	With respect to claims 9 and 19, all the limitations in claims 1, and 13 are addressed by Byrne and Chowhary above.  Byrne also teaches wherein the step of converting the audio to a 
	With respect to claims 24 and 26, all the limitations in claims 1 and 12 are addressed by Byrne and Chowhary above.  Byrne also teaches where the file is in a document file format (paragraph 0026 examine wherein a map of the Golden Gate Bridge is a map document file and in a document file format).
With respect to claims 25 and 27, all the limitations in claims 1 and 12 are addressed by Byrne and Chowhary above.  Byrne also teaches where the file contains one or more of formatted text, images, tables, graphs, charts, page formatting, and print settings (paragraph 0025 example of map of Golden Gate Bridge contains formatting and a chart for said map).

Responses to Applicant’s Remarks
	Regarding rejections to claims 1-5, 7-16, and 18-27 under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s arguments have been considered but are not persuasive.  On page 7 of his Remarks Applicant cites Core Wireless Licensing S.A.R.L, v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018) and asserts the present invention is an improvement on a user interface.  While the claims in U.S. Patent 8,713,476 in Core Wireless were held eligible because they recited improvements to a user interface.  Examiner notes these claims contained details of displaying a menu and reaching an application summary from said menu, displaying a list of data from the applications, and launching said application from said data in the list.  However the present invention’s claims merely recite receiving audio input at a user interface with no additional detail of any improvements on said user interface.  On page 8 of hisd Remarks Applicant discusses Step 2B and considering additional elements recited in the claims as being 
	Regarding rejection of claim 1 under 35 U.S.C. 112(a) for reciting ”converting the audio to a searchable format” twice with no written description support of said action occurring twice, in view of amendments removing one of said actions, this rejection is withdrawn.   Regarding rejections of claims 1-5, 7-16, and 18-27 under 35 U.S.C. 102 by Thenthiruperai, Applicant’s amendments overcome Thenthiruperai’s teachings.  Examiner conducted another search of the prior art and found Byrne and Chowdhary, which he believes teaches the amended claims as shown in the new grounds of rejection above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        6/5/21